Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 1 of 8




                   EXHIBIT G
                      Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 2 of 8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Western District
                                                       __________  District of
                                                                            of __________
                                                                               Texas

                             Holcombe                                          )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      5:18-CV-00555
                   United States of America                                    )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                              Academy, Ltd., d/b/a Academy Sports & Outdoors
                                                             1800 North Mason Road
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:

See attachment
 Place:                                                                                Date and Time:
           Academy, ltd. office located at                                                               08/03/2020 8:00 am
           1800 North Mason Road

          The deposition will be recorded by this method:                     stenographic means and videoconferencing

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/23/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                              /s/ Paul David Stern
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)        The
United States of America                                                , who issues or requests this subpoena, are:
Paul David Stern; 175 N St. N.E., 3CON 11.129, Washington D.C. 20002; Paul.David.Stern@usdoj.gov; (202) 616-2197

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 3 of 8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 5:18-CV-00555

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                       Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 4 of 8

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 5 of 8




                   ATTACHMENT TO SUBPOENA TO
           ACADEMY, LTD., d/b/a ACADEMY SPORTS & OUTDOORS

                                    INSTRUCTIONS

       Pursuant to Rule 45 and Rule 30(b)(6) of the Federal Rules of Civil Procedure,

Academy, Ltd., d/b/a Academy Sports & Outdoors (“Academy”) is required to designate

officers, directors, or managing agents, or other persons who consent to testify on its

behalf with respect to the matters for examination set forth below. The person(s)

designated to testify must testify about information known or reasonably available to

Academy concerning such matters. The deposition(s) will be taken in accordance with

the Federal Rules of Civil Procedure, and will occur at the date, time, location, and in

accordance with the instructions, set forth in the subpoena to which this document is an

attachment.

                                      DEFINITIONS

       The definitions from Civil Rule 26(b) of the Western District of Texas Local

Rules are applicable to this subpoena, including the following definitions.

       Communication. The term “communication” means the transmittal of

information (in the form of facts, ideas, inquiries or otherwise).

       Concerning. The term “concerning” means relating to, referring to, describing,

evidencing, or constituting.

       Document. The term “document” is defined to be synonymous in meaning and

equal in scope to the usage of those terms in Federal Rule of Civil Procedure 34(a)(1)(A).

A draft or non-identical copy is a separate document within the meaning of the term

“document.”

       In addition, for purposes of this subpoena, the following term is defined:

                                                                                    Page 1 of 4
     Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 6 of 8




       Academy. The term “Academy” as used in this subpoena shall refer to Academy,

Ltd. d/b/a Academy Sports & Outdoors, its employees, agents, attorneys, and all other

natural persons, businesses, or legal entities acting in a representative capacity, unless

otherwise specified.

       Ruger AR-556 Model 8500. The term “Ruger AR-556 Model 8500” shall refer

to the AR-556 semiautomatic rifle manufactured by Sturm, Ruger & Co. and packaged

with a detachable magazine/ammunition feeding device capable of holding 30 rounds of

ammunition. The term “Model 8500” can also be interchanged with “Stock Keeping Unit

(“SKU”) 8500.”          High capacity magazine. The term “high capacity magazine”

shall mean a detachable magazine/ammunition feeding device for a firearm that can hold

more than fifteen (15) rounds of ammunition.

          ATF. The term “ATF” as used in this subpoena shall mean the Bureau of

Alcohol, Tobacco, Firearms and Explosives of the United States Department of Justice.

          Sutherland Springs Shooting. The term “Sutherland Springs Shooting” means

the mass shooting at the First Baptist Church in Sutherland Springs, Texas, perpetrated

by Devin Kelley on November 5, 2017.

                           MATTERS FOR EXAMINATION

     1.     Every sales transaction between Academy and Devin Patrick Kelley. Those

           sales include, but are not limited to, Academy’s sale of the Ruger AR-556

           semiautomatic rifle to Kelley on April 7, 2016; Academy’s sale of the Ruger

           SR-22 semiautomatic handgun to Kelley on October 18, 2017; and all additional

           sales of firearms (including magazines), ammunition, and firearms-related

           accessories and items.



                                                                                    Page 2 of 4
Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 7 of 8




2. Academy’ adoption and implementation of ATF’s guidance regarding federal

   and state firearms statutes, regulations, and ATF Form 4473.



3. Academy’s training and supervision of its employees with respect to the

   compliance with federal and state firearms laws. Such training and supervision

   includes the use of Academy’s Firearms Sales Certification (FSC) and

   corresponding roadmap; the use of Firearm Transaction Checklist; sales to out-

   of-state residents; and Academy’s training material regarding “no sales, store

   level denials, and straw purchases,” “denial and non-denial scenarios,” and

   presale documentation.


4. Academy’s Compliance Department’s practices regarding the Acknowledgment

   of Federal Firearms Regulation forms; and guidance to store-level employees

   for firearms sales/transactions regarding interpretation of federal, state, and

   local statutes and/or regulations as they pertain to the sale of long guns/modern

   sporting rifles to out-of-state residents, including but not limited to the “Long

   Gun/MSR Purchase Map.”


5. Academy’s acquisition and sales of Sturm, Ruger & Co. AR-556 models,

   including the SKU Model 8500, 8502, 8511, and other models beginning from

   January 1, 2015 through December 31, 2017:

       a. Policies related to sales quotas and other marketing campaigns for (a) all

          firearms, (b) modern sporting rifles, and (c) the Model/SKU 8500 AR-



                                                                             Page 3 of 4
Case 5:18-cv-00555-XR Document 246-7 Filed 08/03/20 Page 8 of 8




         556 semi-automatic, AR-15 style assault rifle sales/transactions by sales

         associates working at Academy stores from January 1, 2015 through

         December 31, 2017

      b. Policies concerning whether any employee of Academy is permitted or

         prohibited to repackage any item acquired from a federal firearm

         licensed distributor contained in a “completed firearm” with a single

         stock keeping unit number, from January 1, 2013 through December 31,

         2016.

      c. Academy’s annual profits from the sales of Sturm, Ruger & Co.

         Model/SKU 8500, 8502, and 8511 AR-556 semi-automatic, AR-15 style

         assault rifle.

      d. The company policies and/or reasons for Academy’s Store 41 offering

         or not offering for sale Sturm, Ruger & Co’s AR-556 SKU/Models 8502

         or any other AR-556 model sold with a lower capacity magazine (less

         than 15 rounds) on or about April 7, 2016.

      e. All aspects of Academy’s sale in Store 36 of an AR-556 rifle (Serial #

         854-70918) to a resident from Confier, Colorado (Jeffereson County) on

         August 12, 2017 as recorded in Academy004726.




                                                                         Page 4 of 4
